Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00143-CV

                                    Dennis OLIVARES,
                                         Appellant

                                             v.

                                  STATE FARM BANK,
                                       Appellee

                  From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 370251
                          Honorable Jason Pulliam, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. It is
ORDERED that no costs be assessed against appellant in relation to this appeal because he
qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED November 5, 2014.


                                              _________________________________
                                              Catherine Stone, Chief Justice